DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed February 26, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii).
Drawings
The drawings received February 26, 2021 are acceptable for examination purposes.
Specification
The specification received February 26, 2021 has been reviewed for examination purposes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ise et al. (U.S. Patent Application No. 2015/0270541) in view of Harada et al. (U.S. Patent Application No. 2014/0295282).
As to claim 1, Ise discloses active material comprising first and second different niobium titanium composite oxides.  The first niobium titanium composite oxide is a monoclinic crystal structure and the second niobium titanium composite oxide is a rutile structure (abstract).  In example 1, the first material is monoclinic TiNb2O7 which reads on formula (I) of claim 1 (a=0, b=0, c=1).  The second material is rutile Ti0.985Nb0.015O2 (y=0.015, z=2).  Therefore, the first and second materials of Example 1, fall in the scope of the formulae of claim 1.
As to claim 2, a=0 which falls in the range of claim 2.
As to claim 3, b=0 which falls in the range of claim 3.
As to claim 4, c=1 which falls in the range of claim 4.
As to claim 5, y=0.015 which falls in the range of claim 5.
As to claim 6, z=2 which falls in the range of claim 6.
As to claim 8, the molar ratio of Nb to Ti in the first formula TiNb2O7 is larger relative to the molar ratio of Nb to Ti in the second formula Ti0.985Nb0.015O2, as evidenced by the stoichiometric amounts of Nb and Ti in each formula.
As to claim 10, the first material has a monoclinic crystal structure (abstract and examples).
As to claim 11, the active material is employed in an electrode (Example 1, para. [0187]).
As to claim 12, the active material is employed in a secondary battery, the battery comprising a negative electrode which is the electrode of claim 11, positive electrode and an electrolyte (Example 1, para. [0188], prior art claim 9).
As to claim 13, the battery is further employed in a battery pack (prior art claim 14, Fig. 7).
As to claim 14, the battery pack includes an external power distribution terminal 27 and a protective circuit 26 (Figs. 7-8).
As to claim 15, the system includes a plurality of secondary batteries 21 which can be connected in series and/or parallel (paras. [0171], [0180], Figs. 7-8).
As to claim 16, the battery pack is employed in a vehicle (paras. [0003], [0181]).
a) Ise is silent as to the p characteristic of the first material (claims 1 and 9).
Harada teaches of various Ti-Nb-O7 compositions, wherein Nb is maldistributed in the 4i site resulting in a  p characteristic.  This results in high capacity and high rate performance (para. [0026]).  
The sintered product is annealed (heat-treated) at a temperature of lower than 1000oC. for 30 minutes to 40 hours. As a result of this, a monoclinic complex oxide which has symmetry belonging to the space group C2/m, or detailed notation C2/m (International tables Vol. A No. 12, unique axis b, cell choice 1) is obtained, one of the element M2 or M1 being maldistributed in the occupied 2a and 4i sites in the crystal. More preferably, annealing is carried out at a temperature range of 300oC. to 900oC over a period of 30 minutes to 12 hours. If the heat treatment temperature is lower than 300oC, rearrangement of the atoms in the crystal is slow, so that sufficient annealing effect cannot be achieved. If the heat treatment temperature is higher than 900oC, heat vibration applied to the atoms becomes strong, so that the atoms tend to be randomly arranged, controlled by entropy.  In selection the het treatment to be in the range and duration of Harada, including temperatures as low as 300oC and time as short as 30 minutes, the corresponding annealing (time and temperature) applied to the same monoclinic oxide of Ise would have expectedly resulted in the same or unpatentably similar p characteristic of claims 1 and 9.
The modification of the Ti-Nb-O7 composition of Ise to further include the maldistribution feature and annealing conditions to modify the maldistribution of niobium therein would have provided the predictable result of improving capacity and rate performance of the active material.  Annealing of active materials to modify crystalline structure and electrochemical properties of active materials is a well-known technique for improving active materials.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the Ti-Nb-O7 composition of Ise to further include the maldistribution feature of Harada wherein a p characteristic can be adjusted for Nb since it would have provided the predictable result of improving capacity and rate performance of the active material.
b) Ise furthermore does not explicitly teach of the molar ratio of the first and second oxides in the range of claim 7.	
Ise does teach that the ratio of rutile (claimed second oxide) to monoclinic (claimed first oxide) can be as high as 0.6 (para. [0046]).  Ise therefore appreciated an overlapping range of suitable molar ratios (0.5-0.6) for the rutile (second oxide) to the monoclinic (first oxide) is reasonably disclosed and readily apparent to the person of ordinary skill in the art.  	
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to select the molar ratio of the rutile to monoclinic oxides (second to first oxides of claim 7) to be 0.5-0.6 as recognized by Ise as it would have provided a suitable molar ratio of the two oxides in tandem within the scope of the invention of Isa.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ise et al. (U.S. Patent Application No. 2015/0270541) in view of Harada et al. (U.S. Patent Application No. 2014/0295282)  as applied to claim 13 above, and further in view of Matsuno et al. (U.S. Patent Application No. 2017/0271682).
The difference not yet discussed is of the vehicle including a mechanism configured to convert kinetic energy of the vehicle to regenerative energy.
Regenerative braking is a highly conventional technique in the electric vehicle art.  For example, Matsuno discloses that vehicle 300 includes a regenerative brake mechanism converts the kinetic energy from braking to regenerative energy, which is electric energy that is then supplied into the vehicle power source (para. [0162]).  The additional electric energy is known to boost range of electric and hybrid vehicles, thereby improving vehicle performance.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the vehicle/battery system of Ise to include a regenerative braking system as taught by Matsuno since it would have converted kinetic energy into additional electric energy which, when supplied to the electric system of the vehicle, would have boosted range of the vehicle and improved vehicle performance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 6,187,282 discloses the art-recognized technique of annealing an oxide active material to obtain a desired crystallinity and improve active material properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725